PER CURIAM.
This interlocutory appeal is by the former wife and is from a post divorce decree order which amended the final decree of divorce. The order appealed is entitled “order on rule to show cause”. In the introductory paragraph of the order, the court set out that the cause came on before him upon a petition for rule to show cause filed by the appellant, the rule to show cause thereon, and the response of the appellee to the petition for rule to show cause. The court then found that the ap-pellee had made, prior to the hearing, all payments required by the rule to show cause. The court found that the appellee was not in contempt of court and discharged the rule. Paragraphs 2, 3 and 4 of the order made changes in the payment of support as provided in the final decree and as amended in a previous order.
Since the court had discharged the rule to show cause, there was no pleading before it upon which to adjudicate the matters set forth in paragraphs numbered 2, 3 and 4 of the order. See Cortina v. Cortina, Fla.1957, 98 So.2d 334; Goff v. Goff, Fla.App.1963, 151 So.2d 295; Keathley v. Elb, Fla.App.1961, 133 So.2d 471. Upon authority of the cases cited, paragraphs numbered 2, 3 and 4 of the judgment portion of the order of November 14, 1966 are reversed.
Reversed.